Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by OU et al (USPN 2019/0020264).
	Regarding claim 1, OU discloses a clamping circuit (140, see figure 1, 4), coupled to a first end and a second end of a switching transistor (a transistor S1) through a first node and a second node, comprising:

a first stabilivolt diode (ZD1), having a negative electrode (a cathode terminal of ZD1) coupled to the first node and a positive electrode (an anode of the ZD1) coupled to a positive electrode of the diode (an anode of the diode D6) at a fourth node.
Regarding claim 3, OU discloses   wherein when voltage between the first end and the second end of the switching transistor exceeds reverse breakdown voltage of the first stabilivolt diode, the first stabilivolt diode is turned on, and the first stabilivolt diode and the RCD circuit together clamp the voltage between the first end and the second end of the switching transistor (see par. 0029-0030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1,3, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bijlenga (USPN 5946178) in view of OU et al.
Regarding claims 1, 9, Bijlenga discloses a power module (see figure 19), comprising: N switching transistors (T1, T2)  connected in series with each other and N clamp circuits (a clamping circuit SK, see figures 9, 19), wherein each of the clamp circuits is coupled in parallel to a first end and a second end of the corresponding switching transistor through a first node and a second node, and each of the clamp circuits comprises:
a RCD circuit (a diode D, a resistor R, and a capacitor C), comprising a first resistor (the resistor R) and a first capacitor  (the capacitor C) connected in parallel between the second node and a third node, and a diode having a negative electrode (a cathode terminal of the diode D) coupled to the third node.

OU discloses a clamping circuit (140, see figures 1, 4) comprises a first stabilivolt diode (such as ZD1), having a negative electrode (a cathode of the ZD1) coupled to the first node and a positive electrode (an anode of the ZD1) coupled to a positive electrode of the diode (an anode terminal of the diode D6) at a fourth node.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the RCD clamping circuit of Bijlenga to incorporate first stabilivolt diode as disclosed by OU in order to suppress a surge voltage, thus increasing a conversion efficiency of a switching power supply.
Regarding claims 3, 11, Bijlenga does not disclose the claimed features as recited in claims 3, and 11.
OU discloses wherein when voltage between the first end and the second end of the switching transistor exceeds reverse breakdown voltage of the first stabilivolt diode, the first stabilivolt diode is turned on, and the first stabilivolt diode and the RCD circuit together clamp the voltage between the first end and the second end of the switching transistor (see par. 0029-0030).
.
 
Allowable Subject Matter
3.	Claims 2, 4-8, 10, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836